Citation Nr: 0333542	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-16 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for chronic cervical 
spine strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chronic lumbar 
syndrome, currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to 
May 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 2001 rating decision of 
the Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
chronic cervical strain and chronic lumbar syndrome.   

In reviewing the veteran's December 2001 notice of 
disagreement (NOD) and September 2002, VA Form 9, the veteran 
also appears to be raising claims for service connection for 
hand, wrist, knees, hips, ankles and chest pain and STD.  
Those issues are not presently before the Board on appeal and 
are not inextricably intertwined with the issues on appeal.  
Therefore, they are referred to the RO for appropriate 
action.  


REMAND

This veteran asserts, in essence, that her service-connected 
chronic cervical strain and chronic lumbar syndrome are more 
severe than the current evaluations reflect.  

A review of the record reveals that the veteran indicated on 
a December 2001 VA Form 21-4141, Authorization and Consent 
Form, that she had already sent information from Dr. 
Shuttleworth's office in Gulfport, Mississippi.  No records 
from that office are associated with the claims folder.  If 
those records reflect treatment received from Dr. 
Shuttleworth regarding the disabilities on appeal, those 
records would be relevant to the instant claim.  
Additionally, in her September 2002 VA Form 9, she states 
that she is still under a doctor's care.  If that care is 
received for the disabilities on appeal, those records would 
also be needed prior to final adjudication of this claim.  

Since the establishment of this claim, there has been a 
change in that portion of the Musculoskeletal System 
regulations that addresses disabilities of the spine.  

The regulations pertaining to the rating of diseases and 
injuries of the spine were revised, effective 
September 26, 2003.  As there has been a change in an 
applicable statute or regulation after the claim was filed 
but before a final decision has been rendered, VA must 
evaluate with consideration of both the former and the 
revised regulations for rating such disorders in accordance 
with VAOPGCPREC 7-2003.  


Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
determine whether she is receiving 
treatment for chronic cervical strain and 
chronic lumbar syndrome, from Dr. 
Shuttleworth or any other doctor.  If so, 
and after obtaining an appropriate 
release of information, the RO should 
contact Dr. Shuttleworth and/or the other 
physicians and obtain all of the 
veteran's cervical and lumbar spines 
medical records since October 2000 and 
associate them with the claims folder.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, including notifying the 
veteran what evidence he needs to submit 
and what evidence will be obtained by VA.  
See also 38 C.F.R. § 3.159 (2003). 

3.  Readjudicate the veteran's claims for 
entitlement to an increased rating for 
chronic cervical strain and chronic 
lumbar syndrome in accordance with 
VAOPGCPREC 7-2003.  

4.  If any benefit sought on appeal, 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case - which should include both the old 
and new rating criteria applicable to 
diseases and injuries of the spine and 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




